IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

POUL WESLEY SPRADLING,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-222

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Andy Thomas, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges his judgment and sentence for aggravated battery with

great bodily harm. Appellant raises two issues on appeal, the second of which is

affirmed without further comment. Appellant initially argues that the trial court
erred by allowing improper impeachment questioning with regard to his prior

criminal record. This Court agrees; however, while the trial court erred by allowing

improper impeachment of Appellant, we affirm because the error was harmless.

      Appellant chose to testify in his own defense at trial. Prior to Appellant taking

the stand, the State indicated an intention to inquire of Appellant, “Have you ever

been convicted of a felony?” When he responded in the affirmative, the State would

follow with, “How many?” Assuming Appellant responded honestly, the State

intended to further inquire, “Of those felonies, how many of those are crimes of

dishonesty?” Defense counsel objected to the last question, but the trial court

erroneously concluded that the question was proper and allowed it. The question

was asked at trial, and Appellant truthfully answered that one of his six felonies was

a crime of dishonesty.

      Section 90.610(1), Florida Statutes (2016), provides:

      A party may attack the credibility of any witness, including an accused,
      by evidence that the witness has been convicted of a crime if the crime
      was punishable by death or imprisonment in excess of 1 year under the
      law under which the witness was convicted, or if the crime involved
      dishonesty or a false statement regardless of the punishment...

      It is well settled that pursuant to section 90.610, Florida Statutes, “when a

witness has been convicted of a felony, the other party may not inquire further into

whether the felony involved dishonesty or false statement because doing so ‘would

have the impermissible and unintended effect of elevating certain felonies over

                                          2
others.’” Atis v. State, 32 So. 3d 81, 84 (Fla. 2d DCA 2009) (quoting Bobb v. State,

647 So. 2d 881, 884 (Fla. 4th DCA 1994)). Under this rule and as addressed by the

Court in Atis, 32 So. 3d at 84, when impeaching a witness, it is permissible to inquire

of the witness as follows:

      Counsel: Have you ever been convicted of a felony?”

      Witness: Yes.

      Counsel: How many times?

Counsel may inquire further as follows:

      Counsel: Have you ever been convicted of a misdemeanor involving
      dishonesty or a false statement?

      Witness:      Yes.

      Counsel:      How many times?

      Counsel may not inquire as to whether any of the admitted felonies involved

dishonesty or a false statement. If the witness admits to or testifies accurately to the

number of convictions, the witness may not be questioned further regarding prior

convictions, nor questions as to the nature of the crimes. Gavins v. State, 587 So. 2d

487 (Fla. 1st DCA 1991). The witness may be not be impeached further with the

specifics of prior convictions unless or until he provides false or inaccurate

testimony regarding one of the four enumerated questions above. Furthermore, the

witness may be not be confronted with the specifics of qualifying prior convictions


                                           3
unless the questioning party has in its possession certified records of the prior

convictions available for introduction into evidence. Id. at 489-90.

       Although the trial court erred in allowing Appellant to be questioned

regarding whether any of his prior felonies involved dishonesty or a false statement,

we conclude that the error was harmless. To establish harmless error, the State must

“prove beyond a reasonable doubt that the error complained of did not contribute to

the verdict or, alternatively stated, that there is no reasonable possibility that the error

contributed to the conviction.” State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986)

(citing Chapman v. California, 386 U.S. 18, 24 (1967)). Here, Appellant admitted

to six felony convictions, only one of which involved dishonesty or a false statement.

In addition, Appellant’s sole defense to the charges was that of self-defense. In order

to prove self-defense, Appellant must establish that he reasonably believed he was

in imminent danger of death or great bodily harm. Wyche v. State, 170 So. 3d 898,

905 (Fla. 3d DCA 2015). However, according to Appellant’s own testimony, the

victim was on a bed and remained there while Appellant went into another room to

retrieve a weapon. Appellant then returned to the room where the victim remained

seated and attacked him. Given the foregoing, no reasonable jury would have

concluded Appellant feared imminent death or great bodily harm, even if the

improper impeachment question had not been asked. Therefore, we conclude the

error was harmless.

                                             4
    AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                               5